 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCOIS P. GIVENS,                                  No. 2:19-cv-0017 KJN P
12                          Plaintiff,
13              v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                          Defendants.
17

18             Plaintiff has filed his third request for an extension of time to file an amended complaint

19   pursuant to the court’s order of April 1, 2019. Good cause appearing, the request will be granted.

20   No further extensions of time will be granted.

21             IT IS HEREBY ORDERED that:

22             1. Plaintiff’s request for an extension of time (ECF No. 18) is granted; and

23             2. Plaintiff is granted one week from the date of this order in which to file the first

24   amended complaint. No further extensions of time will be granted.

25   Dated: June 18, 2019

26
27
     give0017.36thr
28
